DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 10-14, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 2013/0062055 cited by applicant) in view of D2 (US 8342094 cited by applicant).
With respect to claim 1, D1 discloses an assembly for downhole fracture stimulation, comprising: a string of production casting (250); a fracturing plug including a sealing element (211'), wherein the sealing element is mechanically expanded in response to a shift in a sleeve; a setting tool (212') that actuates the slips (213') and the sealing element (211'), wherein a fracturing plug assembly having the fracturing plug and the setting tool is fabricated from a friable maternal; and an on-board controller configured to send an actuation signal to the tool when a location device has recognized a selected location of the tool based on the physical signature (see paragraphs [0135], [0137]-[0139] and claims 1, 21, 29-30).

However, D1 fails to teach the feature that a dissolvable setting device is constructed of dissolvable materials such that the dissolvable setting device degrades into individual particles less than one half inch diameter in wellbore fluids and/or acid.  D2 teaches (see column 4, lines 42-49 and claim 14) dissolvable materials for all or parts of the perforation guns, wherein such dissolvable materials may be selected such that they will dissolve in wellbore fluid after detonation, thereby leaving little or no solid debris, wherein the dissolvable material degrades over a period of one hour to two hundred forty hours. Therefore, such feature would be considered obvious to one of ordinary skill in the art. Accordingly, claim 1 would have been obvious over D1 in view of D2. 

With respect to the depending claims:
The additional feature of claim 5 is merely a variation of the disclosures of: D1 (see


The additional feature of claim 6 is merely a variation of the disclosure of D1 (see
paragraphs [0231]-[0234] and figures 7A-7B: the plug body (710") coupled to the setting tool (720") and the perforating gun (730) coupled to setting tool (720")).

The additional features of claims 10-11 are merely variations of the disclosures of: D1 (see paragraphs [0137]-[0139]: the setting tool (212') actuates the slips (213') and the sealing element (211'), and translates them along the wedges to contact the surrounding casing (250)); and D2 (see column 4, lines 42-49 and claim 14: dissolvable materials for all or parts of the perforation guns, wherein such dissolvable materials may be selected such that they will dissolve in wellbore fluid after detonation, thereby leaving little or no solid debris, wherein the dissolvable material degrades over a period of one hour to two hundred forty hours).

The additional feature of claim 12 is identical to the disclosure of D1 (see paragraph [0135]: the string of production casting (250)).
Accordingly, depending claims 5-6, 10-12 would have been obvious over D1 in view of D2. 



However, D1 fails to teach that it further comprises the steps of: pumping a fluid into the perforation zone isolated by the frac plug to hydraulically fracture or stimulate the wellbore (hereinafter, different feature 1); and degrading the setting tool into individual particles less than one half inch diameter in wellbore fluids in the wellbore (hereinafter, different feature 2). However, the different feature 1 would be easily derived the disclosure of D1 (see paragraph [0122]: pumping treatment fluid through the perforations and into the selected interval). In addition, the different feature 2 would be easily derived the disclosure of D2 (see column 4, lines 42-49 and claim 14: dissolvable materials for all or parts of the perforation guns, wherein such dissolvable materials may be selected such that they will dissolve in wellbore fluid after detonation, thereby leaving little or no solid debris, wherein the dissolvable material degrades over a period of one 

With respect to the depending claims:
The additional feature of claim 14 is identical to the disclosure of D1 (see paragraphs
[0233]-[0234]: after sealing element (711") has been expanded into sealed engagement with the surrounding production casing (752), the perforating gun (730) creates perforations through the production casting (752) at the selected depth (775)).

The additional feature of claim 17 is merely a variation of the disclosure of D1 (see paragraphs [0137]-[0139]: the setting tool (212') actuates the slips (213') and the sealing element (211'), and translates them along the wedges to contact the surrounding casing (250)).
Accordingly, depending claims 14, 17 would have been obvious over D1 in view of D2.

	With respect to claim 19, D1 discloses an integrated tool for downhole wellbore operation, comprising: a perforating gun; a plug body having a sealing element, wherein the sealing element is mechanically expanded in response to a shift in a sleeve; a setting tool for setting the plug body within a tubular body, wherein the setting tool (212') actuates the slips (213') and the sealing element (211'), wherein the plug body (710) is coupled to the setting tool (720"), and the perforating gun (730) is coupled to setting tool (720"), and wherein a fracturing plug assembly having the fracturing plug and the setting 

However, D1 fails to teach the feature that a dissolvable setting tool is constructed of dissolvable materials such that the dissolvable setting tool degrades into individual particles less than one half inch diameter in wellbore fluids. However, the different feature would be easily derived the disclosure of D2 (see column 4, lines 42-49 and claim 14: dissolvable materials for all or parts of the perforation guns, wherein such dissolvable materials may be selected such that they will dissolve in wellbore fluid after detonation, thereby leaving little or no solid debris, wherein the dissolvable material degrades over a period of one hour to two hundred forty hours). Therefore, such feature would be considered obvious to one of ordinary skill in the art. Accordingly, claim 19 would have been obvious over D1 in view of D2.

Claims 2-4, 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2, and further in view of D3 (US 8276670 cited by applicant).

The additional features of claims 2-4 would be easily derived the disclosure of D3 (see
column 8, lines 1-64 and figures 1-2: the plug assembly (100) includes a fluid by-pass channel (120), wherein the by-pass channel (120) can be combined with the flow control 
Accordingly, depending clams 2-4 would have been obvious over D1 in view of D2, and further in view of D3. 

The additional features of claims 15-16 would be easily derived the disclosure of D3 (see column 8, lines 1-64 and figures 1-2: the plug assembly (100) includes a fluid bypass channel (120), wherein the by-pass channel (120) can be combined with the flow control device (115), wherein the flow control device (115) can be selectively operated to introduce fluid into the fluid by-pass channel (120), wherein the flow control device (115) includes a rupture disc or a pressure actuated valve, and wherein the rupture disc can be fractured by changes in pressure).
Accordingly, claims 15-16 would have been obvious over D1 in view of D2, and further in view of D3.  

The additional feature of claim 20 is identical to the disclosure of D3 (see column 8, lines 1-64 and figures 1-2: the plug assembly (100) includes a fluid by-pass channel (120), wherein the by-pass channel (120) can be combined with the flow control device (115)).
. 

Claims 7-9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2, and further in view of D4 (WO 2018/013131 cited by applicant).
 The additional feature of claim 7 would be easily derived the disclosure of D4 (see paragraphs [0039]-[0042]: the actuator (317) for actuating the sliding sleeve (314) of fracturing assembly (303d) comprises a first chamber (326a), a second chamber (326b), and a piercing member (322), wherein the piercing member pierces the pressure barrier (324), and a support fluid flows from the first chamber to the second chamber, and wherein the support fluid (328) generates a pressure differential across the sliding sleeve (314) that urges the sliding sleeve
(314) to displace downward).

The additional features of claims 8-9 would be easily derived the disclosure of D4 (see paragraph [0041] and figures 4A-4B: the piercing member (322) can be driven by any means, such as by a hydraulic, chemical or other type of actuator).

Accordingly, depending claims 7-9 would have been obvious over D1 in view of D2, and further in view of D4. 

The additional feature of claim 18 would be easily derived the disclosure of D4 (see paragraph [0041] and figures 4A-4B: piercing the pressure barrier (324) by the piercing 
Accordingly, depending claim 18 would have been obvious over D1 in view of D2, and further in view of D4. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Onuoha teaches a dissolvable sieve includes a body that is permeable to fluid flow therethrough constructed of a material configured to dissolve in a target environment. The dissolvable sieve body is selected from the group consisting of plugs, direct connect plugs, bridge plugs, wiper plugs, fracturing plugs, and components of fracturing plugs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        12/30/2021